DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 07/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the second end of the first feed line in electrical communication with the first dipole arm and the second end of the first feed line in electrical communication with the second dipole arm”. This limitation is indefinite because it is unclear how the second end of the first feed line connects to both the first dipole arm and the second dipole arm. It is unclear if this limitation is intended to implicate another connection between the first and second dipole arm or not. For examination purposes, the Examiner assumes the second end of the second feed line in electrical communication with the second dipole arm.
	Claim 5 recites “the feed shield” which is indefinite because it is unclear whether it seeks antecedent basis from “a first feed shield” recited earlier in the claim or another element. For clarity “the first feed shield” should be recited.
	Claims 6-8 recite “the feed shield” which is indefinite because it is unclear whether it seeks antecedent basis from “a first feed shield” recited in claim 5 or another element.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180040955 A1 (hereinafter “Vouvakis”).
	Claim 1: Vouvakis teaches an antenna unit cell (e.g., see two cells in FIGS. 1A -1B, nine cells in FIGS. 2) comprising: a differential feed input (e.g., see input) comprising a positive terminal and a negative terminal (i.e., feed and ground), wherein the positive terminal and the negative terminal are adapted to receive a differential signal (e.g., utilizing feed 19, see Para. 63); a first feed line (e.g., see 3) having a first end and a second end (e.g., a bottom end and top end of 3); a second feed line (e.g., see 4) having a first end and a second end (e.g., a bottom end and top end of 4), wherein the first feed line and the second feed line define a pair of differential feed lines (i.e., a differential input); the first end of the first feed line in electrical communication with the positive terminal; the first end of the second feed line in electrical communication with the negative terminal (e.g., 3 and 4 fed a differential signal); a first dipole arm and a second dipole arm (e.g., see Para. 54); the second end of the first feed line in electrical communication with the first dipole arm and the second end of the first feed line in electrical communication with the second dipole arm (e.g., as shown); a common ground plane (e.g., see 1); and a common mode mitigation element (e.g., see 2, 24) having a first end (e.g., a top end of 2, i.e., 5 or a top end of 24) and a second end (e.g., a bottom end of 2, 24), and the first end of the common mode mitigation element in electrical communication with the first dipole arm (e.g., a coupling of 5 or connection of 24 with 6) and the second end of the common mode mitigation element in electrical communication with the common ground plane (e.g., a connection of bottom of 2 with 1), wherein the common mode mitigation element is adapted to short a portion of the differential signal from the first dipole arm to the common ground plane to mitigate common mode signal in the antenna unit cell (e.g., see Para. 51, 56-57).
Claim 2: Vouvakis teaches the antenna unit cell of Claim 1, wherein the common mode mitigation element includes: a first conductive line defining the first end of the common mode mitigation element, wherein at least a portion of the first conductive line is distanced from the first dipole arm (e.g., a bottom end of 2 distanced from 6).
	Claim 3: Vouvakis teaches the antenna unit cell of Claim 2, wherein the common mode mitigation element further includes: a second conductive line defining the second end of the common mode mitigation element that is disposed below the first dipole arm (e.g., a top of 2 or 5 disposed below 6).
Claim 4: Vouvakis teaches the antenna unit cell of Claim 3, wherein the first conductive line is in electrical communication with and physically oriented orthogonal to the second conductive line (e.g., see 5 orthogonal to 2).
Claim 5: Vouvakis teaches the antenna unit cell of Claim 3, wherein the first conductive line is in electrical communication with the second conductive line (e.g., see 2), and further comprising: a first feed shield (e.g., see RF connector 19 outer shield) formed from a conductive material that is in electrical communication with the common ground plane (being connected to 1), wherein the second end of the common mode mitigation element is in electrical communication with the feed shield (being connected thereto).
Claim 6: Vouvakis teaches the antenna unit cell of Claim 5, further comprising: a substrate (e.g., see PCB 10) having a major outer first surface and a major outer second surface opposite the major outer first surface (e.g., a bottom surface of 10 and a top surface of 10), wherein the feed shield is coupled to the major outer first surface (e.g., see 19 coupled to 10).

Allowable Subject Matter
Claim 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220173507 A1 (Varnoosfaderani) teaches an antenna including a common-mode rejection filter.
US 20200014121 A1 (Maccabe) teaches an antenna array having common-mode rejection loops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845